DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 11, 12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a comfortable feel” in claim 5 is a relative term which renders the claim indefinite. The term “comfortable feel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 9 recites the limitation “the material of one layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 8, but claim 8 has been canceled.  The Examiner notes claim 9 was considered for examination purposes as being dependent from claim 1.
Claim 11 recites “an inner of the enclosure” in line 9.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “an inner portion of the enclosure.”
Claim 11 recites “a good seal” and “personalized fit” in line 11. The terms “a good seal” and “a personalized fit” in claim 11 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites “a composite-material” in line 12.  The claim is not clear as “a composite-material” is introduced in line 2 of the claim.  
Claim 12 recites the limitation “the first materials” in line 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “melted material of the first material layers” in line 17.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a melted material of the first material layers.”
The Examiner notes in lines 14 and 17-18 of claim 12 there are line number designations that are in brackets.  The claim is indefinite.
The term “a comfortable feel” in claim 17 is a relative term which renders the claim indefinite. The term “comfortable feel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 recites “one layer of a second material are lacking” in line 8.  The claim is not clear.
Claim 19 recites “an inner of the enclosure” in line 9. The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “an inner portion of the enclosure.”
Claim 19 recites “a good seal” and “personalized fit” in line 11. The terms “a good seal” and “a personalized fit” in claim 5 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi et al. (US 2016/0074268 A1) (“Breegi”), in view of Fragomeli (WO 95/31118).
With respect to claim 1, Breegi discloses a portable surgical system comprising a sterile enclosure and more than one sterile sleeves (abstr., 0006-0009, 0038, 0040).  Breegi discloses the sleeves are made of a polymeric material (0040), but is silent with respect to the sleeves made of a composite material as recited in the claim.
Fragomeli discloses a protective sleeve made of a composite material comprising a layer of a first material and a layer of a second material and intermixed regions between the layer of the first material – the absorbent layer - and the layer of the second material – the water resistant layer - (abstr., p. 6, lines 24-32, Figs. 5 and 6), wherein the intermixed regions – welds 15 - form a bond between the layers (p. 6, lines 24-32, Figs. 5 and 6), wherein the intermixed regions are formed by applying heat (p. 6, line 30), wherein at least one layer of the first material comprises pores and is not impermeable – it would have been obvious to one of ordinary skill in the art that the absorbent layer such as flannel (p. 5, lines 15-16) inherently comprises pores (p. 6, lines 24-32, p. 7, lines 32-37), wherein the intermixed regions are formed to maintain the continuity and impermeability of the composite material – the outer layer is water resistant (col. 6, lines 24-32, Figs. 1 and 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sleeves of Breegi of the composite material of Fragomeli as the material of Fragomeli protects the user of the sleeve against unwanted contact with a fluid and at the same time provides the user with an inner absorptive layer (Fragomeli, p. 2, lines 7-10, 28-36, col. 6, lines 24-32).
Regarding claim 2, Breegi and Fragomeli teach the system of claim 1.  Fragomeli discloses the composite material comprising essentially only two layers of the first material and one layer of the second material (p. 7, lines 32-37).
As to claim 3, Breegi and Fragomeli teach the system of claim 1.  Fragomeli discloses a composite material comprising essentially only one layer of the first material and one layer of the second material (col. 6, lines 24-32).
With respect to claim 4, Breegi and Fragomeli teach the system of claim 1.  Breegi discloses the system is liquid impermeable (0038).  Fragomeli discloses the composite material is fluid impermeable (implied in p. 2, lines 7-10), liquid impermeable (implied in p. 6, lines 24-32).
Regarding claim 5, Breegi and Fragomeli teach the system of claim 1.  Fragomeli discloses that the layers of the first material are absorbent (cp. 6, lines 24-32, p. 7, lines 32-37), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the layers of the first material have an ability to absorb blood, moisture, sweat, while the layer of the second material being liquid and fluid impermeable (Breegi, 0038, Fragomeli, p. 2, lines 7-10, p. 6, 24-32) lack these properties.
As to claim 6, Breegi and Fragomeli teach the system of claim 1.  Fragomeli discloses intermixed regions comprising a plurality of separated bonding regions disposed in two-dimensional arrays, wherein each of the two-dimensional arrays is disposed at an interface between layers of the first material and the layers of the second material (p. 6, lines 24-32, Figs. 5 and 6).
With respect to claim 7, Breegi and Fragomeli teach the system of claim 1.  Fragomeli discloses the intermixed regions combine into essentially one intermixed region extending over substantially entire bonded area of layers (Figs. 5 and 6).
As to claim 10, Breegi and Fragomeli teach the system of claim 1.  Since the composite material of Fragomeli includes a layer of a first material – the absorbent layer - and a layer of a second material - the water-resistant layer - (abstr., p. 6, lines 24-32, Figs. 5 and 6), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the composite material has different functional or ergonomic properties on different sides.
With respect to claim 11, Breegi and Fragomeli teach the system of claim 1.  Breegi discloses a sterile sleeve comprising a substantially conically shaped layer, the conically shaped layer comprising a first opening and a second opening (0040, Fig. 4), wherein the first opening – opening corresponding to element 43 - is configured to enable a user to insert a hand in the sleeve, wherein the second opening is attached to a port – an opening corresponding to element 52 - of the enclosure such as to enable the hand of the user to access an inner portion of the enclosure via the port, and a mechanism configured to secure the user’s wrist in place with respect to the sleeve – elastic element 52 (0040, Fig. 4).  Regarding the sleeve being configured to cover the length of a user’s forelimb, Breegi suggests a sleeve configured to cover a user’s forearm (Fig. 4), however, the extent to which a user’s forelimb is covered depends on the length of the forelimb which is not an element of the system.  Fragomeli discloses a sleeve configured to cover the length of a user’s forelimb (Fig. 1).  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi, in view of Fragomeli, and further in view of McGraw (US 6036811).
With respect to claim 9, Breegi and Fragomeli teach the system of claim 8, but the references do not specify explicitly that the intermixed regions are the result of the penetration of a material of one layer into the pores or cavities of another layer.  McGraw discloses a thermoplastic film joined to a fabric layer by forming intermixed regions formed as a result of the penetration of the material of the film into the pores of the fabric layer, the fabric layer corresponding to the absorbent layer of Fragomeli, as a result of forming welds (abstr., col. 6, lines 35-49).  In Fragomeli the waterproof material can be formed of “a plastics material” (p. 3, lines -8), while the absorbent layer may be a fabric layer (p. 2, lines 32-36), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the composite of Fragomeli the material of the water-resistant layer penetrates into the pores of the absorbent layer as a result of welding.

Claims 12, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi in view of Fragomeli, and further in view of Kitson et al. (US 4196245) (“Kitson”) and Vogt at al. US 2007/0128963 A1) (“Vogt”).
With respect to claim 12, Breegi discloses a portable surgical system comprising a sterile enclosure and more than one sterile sleeve (abstr., 0006-0009, 0038, 0040).  Breegi discloses the sleeves are made of a polymeric material (0040), but is silent with respect to the sleeves made of a composite material as recited in the claim.
Fragomeli discloses a protective sleeve made of a composite material comprising a layer of a first material and a layer of a second material between the layers of the first material – the absorbent layers - and the layer of the second material – the water-resistant layer - (abstr., p. 6, lines 24-32, Figs. 5 and 6), wherein the layer of the second material is disposed between the layers of the first material (p 7, lines 32-37).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sleeves of Breegi of a composite material as disclosed in Fragomeli to provide the user with two absorptive layers.
Breegi and Fragomeli are silent with respect to the second material comprising a plurality of holes and a series of bonding regions creating an attachment between the two layers of the first material being formed by melted material of the first material layers, as recited in the claim.  Breegi and Fragomeli are silent with respect to the first material being a meltable material, Fragomeli disclosing that at least one of the first or second material is thermoplastic.  Kitson discloses a fabric for surgical gowns (abstr.) wherein the fabric is heat bondable and thus meltable (col. 8, lines 6-23).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to from the sterile sleeves of Breegi and Fragomeli having the layers of the first material being heat bondable and meltable, as it is known in the art to form surgical articles from such material.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Vogt discloses a composite material including a film layer comprising a plurality of holes which allows flowing of adhesive material and thus enhancing the physical bonding between the inner-most surfaces of the outer layers of the composite (0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second material of Fragomeli with a plurality of holes to form a series of bonding regions extending from one layer of the first material to the other layer of the first material, the bonding regions extending through the plurality of holes of the layer of the second material, as Fragomeli suggests using heat to bond the layers (p. 6, lines 27-30), the bonding regions creating an attachment between the two layers of the first material and formed by the melted material of the first two layers, the first two layers formed of a meltable material as disclosed in Kiston, to provide an enhanced bonding between the layers of the composite.
As Vogt suggests use of a layer comprising holes, wherein the holes are filled with a sealing material (0059) for substrates used for gas containment (abstr.) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the bonding regions in the system of Breegi, Fragomeli, Kitson and Vogt  would be substantially sealing the holes of the layer of the second material forming a composite material layer that is substantially impermeable to fluids, the first material of Fragomeli being porous (p. 6, lines 24-32).  
Regarding claim 13, Breegi, Fragomeli, Kitson and Vogt teach the system of claim 12.  Kitson discloses meltable material for a surgical article, the meltable material corresponding to Vogt’s adhesive flowing across the holes (0059), thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, that when heat is applied as suggested in Fragomeli (p. 6, lines 27-30), the two layers of the first material fuse to each other through the holes.
As to claim 15, Breegi, Fragomeli, Kitson and Vogt teach the system of claim 12.  Fragomeli discloses the layers of the first material are absorbent (p. 6, lines 28-29), thus, it would have been obvious to one of ordinary skill in the art that the first material of Fragomeli comprises pores and is not impermeable.
With respect to claim 16, Breegi, Fragomeli, and Vogt teach the system of claim 12.  Breegi discloses the system is liquid impermeable (0038).  Fragomeli discloses the composite material is fluid impermeable (implied in p. 2, lines 7-10), liquid impermeable (implied in p. 6, lines 24-32).
Regarding claim 17, Breegi, Fragomeli and Vogt teach the system of claim 1.  Fragomeli discloses that the layers of the first material are absorbent (cp. 6, lines 24-32, p. 7, lines 32-37), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the layers of the first material have an ability to absorb blood, moisture, sweat, and to selectively allow the flow of a second set of gasses and fluids, while the layer of the second material being liquid and fluid impermeable (Breegi, 0038, Fragomeli, p. 2, lines 7-10, p. 6, 24-32) lacks these properties of the layers of the first material.
As to claim 18, Breegi, Fragomeli, Kitson and Vogt teach the system of claim 12.  Fragomeli discloses at least one of the first and second materials is thermoplastic - forms heat welds (col. 6, line 30).
With respect to claim 19, Breegi, Fragomeli, Kitson and Vogt teach the system of claim 12.  Breegi discloses a sterile sleeve comprising a substantially conically shaped layer, the conically shaped layer comprising a first opening and a second opening (0040, Fig. 4), wherein the first opening – opening corresponding to element 43 - is configured to enable a user to insert a hand in the sleeve, wherein the second opening is attached to a port – an opening corresponding to element 52 - of the enclosure such as to enable the hand of the user to access an inner portion of the enclosure via the port, and a mechanism configured to secure the user’s wrist in place with respect to the sleeve – elastic element 52 (0040, Fig. 4).  Regarding the sleeve being configured to cover the length of a user’s forelimb, Breegi suggests a sleeve configured to cover a user’s forearm (Fig. 4), however, the extent to which a user’s forelimb is covered depends on the length of the forelimb, which is not an element of the system.  Fragomeli discloses a sleeve configured to cover the length of a user’s forelimb (Fig. 1).  Changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breegi in view of Fragomeli, Kitson, and Vogt, and further in view of Rojko et al. (US 4902283).
With respect to claim 14, Breegi, Fragomeli, Kitson and Vogt teach the system of claim 12.  Fragomeli discloses a layer of the first material surrounding a layer of the second material over an edge of the layer of the second material (Fig. 4), Kitson discloses edge bonds (col. 8, lines 6-23), but the references are silent with respect to the two layers of the first material surrounding the layer of the second material at least over one edge of the layer of the second material, and the two layers of the first material bonding with each other over the edge.
Rojko disclosed a composite material comprising two layers of an absorbent material – elements 20 and 22 - and a layer of a second material, element 12 or 14, wherein the two layers of the first material surround the layer of the second material over an edge of the layer of the second material, the two layers of the first material being bonded with each other over the edge (abstr., col. 3, lines 34-68, col. 4, lines 1-8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the system of Breegi, Fragomeli and Vogt so that the two layers of the first material surround the layer of the second material over an edge of the layer of the second material, and wherein the two layers of the first material are bonded with each other over the edge, as such configuration of a composite material comprising two outer absorbent layers is known in the art of composite materials in medical area (Breegi, 0003; Rojko, col. 1, lines 13-22).

Response to Arguments
Applicant’s arguments filed on July 18, 2022 have been fully considered.
The Applicant argued phrases such as “comfortable feel”, “a good seal” and “comfortable fit” do not render claims indefinite, stating that a skilled artisan would understand the difference between a glove material which has “a comfortable feel” or “comfortable fit” and a glove material that does not have a “comfortable feel” or comfortable fit”, and thus, the claims “circumscribe the particular subject matter with a reasonable degree of clarity and particularity.”  The Applicant further stated “when it comes to human senses it is often difficult to provide an exact/quantitative measure of how comfortable is a glove.”  The Examiner notes, that is the reason why the claims reciting these phrases were rejected under 35 USC 112(b), “a comfortable feel” and “comfortable fit” are relative terms, that is, they are subjective, and thus indefinite.  Furthermore, the Applicant agued a skilled artisan would understand the difference between what is a “good seal” and a “bad seal.”  The Examiner notes a phrase “good seal” is a relative term, a good seal for one person skilled in the art, that is a degree with which something is sealed being described as “good” would not be the same for each person of skill in the art.  The claim does not distinguish between a good seal and a bad seal.
The Applicant has argued Fragomeli does not teach the feature of “at least one layer of the first material comprising pores and not being impermeable.”  The Examiner notes Fragomeli discloses a layer of the first material – an absorptive layer which is a flannel (p. 5, lines 32-34).  It would be obvious to a person skilled in the art that flannel comprises pores and is not impermeable.
Regarding claim 12, the Applicant argued Vogt discloses that the bonding regions are made of an adhesive material that flows through a plurality of holes of the film layer, while the claim as amended recites that the bonding regions are formed by the melted material of the first material layers.  The Examiner notes the new reference Kitson discloses a fabric for surgical gowns (abstr.) wherein the fabric is heat bondable and thus meltable (col. 8, lines 6-23), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to from the sterile sleeves of Breegi and Fragomeli having the layers of the first material being heat bondable and meltable, as it is known in the art to form surgical articles from such a material.  Vogt discloses a composite material including a film layer comprising a plurality of holes which allows flowing of adhesive material and thus enhancing the physical bonding between the inner-most surfaces of the outer layers of the composite (0059).  The flowing adhesive of Vogt corresponds to the melted material of the first layers of Fragomeli.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second material of Fragomeli with a plurality of holes and forming a series of bonding regions extending from one layer of the first material to the other layer of the first material, the bonding regions extending through the plurality of holes of the layer of the second material, as Fragomeli suggests using heat to bond the layers (p. 6, lines 27-30), the bonding regions creating an attachment between the two layers of the first material and formed by the melted material of the first two layers, the first two layers formed of a meltable material as disclosed in Kitson, to provide an enhanced bonding between the layers of the composite.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The information disclosure statement filed Sep. 13, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of a foreign patent document listed at Cite No. 2 is missing in the application file.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783